DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 13924505, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The cited application fails to disclose or even mention a magnetic strip on a guide tube. As such, the instant application is not entitled to the priority date of these applications and is given the effective filing date of June 21, 2013.

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 5-8, 12-14, 16, and 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 2, line 2 recites “the sensor”, and it is unclear if this is the same sensor from “the at least one sensor” from claim 1. Applicant should amend the claim 2 limitation to read “the at least one sensor”. For examination purposes, “the sensor” will be regarded as “the at least one sensor”.

Regarding claim 3, line 1 recites the limitation "the position sensor".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the position sensor” will be considered as “a position sensor”

Regarding claim 5, line 1 recites “The surgical robot system of claim 5”. It is unclear which claim this claim is dependent on, as a claim cannot depend upon itself. For examination purposes the claim will be considered to depend on claim 1. In addition, line 1-2 recites “at least two position sensors”. It is unclear if these are the same “at least one sensor” from claim 1. For examination purposes they will be considered the same.

Regarding claim 7, line 2-3 recites “a magnetic field flux from the longitudinal magnetic strip”. It is unclear if this is the same or different magnetic field flex from claim 6. For examination purposes they will be considered the same.

Regarding claim 8, line 2-3 recites “a magnetic field flux from the radial magnetic strip”. It is unclear if this is the same or different magnetic field flex from claim 6. For examination purposes they will be considered the same.

Regarding claim 12, line 2 recites “a length”, and it is unclear if this is the same partial longitudinal length referenced in claim 10. For examination purposes they will be considered the same.

Regarding claim 16, line 3 recites “the sensor”, and it is unclear if this is the same sensor from “the at least one sensor” from claim 1. For examination purposes they will be considered the same. 
In addition, line recites “the at least one surgical instrument”. It is unclear if this is the same surgical instrument referenced in line 2 and 5 of the claim, as well as claim 1 in the claim, as there has none of the surgical instrument limitations include “at least one”. For examination purposes they will be considered the same.

Regarding claim 17, line 2-3 recites “the sensor”, and it is unclear if this is the same or different sensor from claim 1’s “at least one sensor”. For examination purposes they will be regarded as the same.

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(b) are also rejected because they inherit the indefiniteness of the claims they respectively depend upon.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-4, 6-11, 13-16, 21-24, 26, and 27 of U.S. Patent No. 10357184B2 (hereinafter “Reference Application). Although the claims at issue are not identical, they are not patentably distinct from each other.


Instant Application
Reference Application
1
A surgical robot system comprising: 
	a guided surgical tool assembly coupled to a robotic arm, the guided surgical tool assembly comprising: 
	a rigid guide tube disposed in the guided surgical tool assembly, wherein the rigid guide tube is a single hollow structure including at least one sensor disposed inside the single hollow structure, 
	a surgical instrument configured to be received within the single hollow structure containing the at least one sensor, the surgical instrument including at least one detectable feature extending longitudinally along the surgical instrument; and 
	wherein the at least one sensor is configured and arranged to couple with the at least one detectable feature when the surgical instrument is inside the single hollow structure to determine a position of the surgical instrument within the guide tube, 
	wherein the detectable feature includes at least one longitudinal magnetic strip and at least one radial magnetic strip, wherein the at least one longitudinal magnetic strip extends the entire length of the guide tube and the radial magnetic strip is positioned proximal to a first opening and extending the entire circumference of the guide tube.
Claim 1 teaches : a surgical robot system comprising:
	(…)
	a guided surgical tool assembly coupled to the arm, the guided surgical tool assembly comprising:
	a rigid guide tube disposed in the guided surgical tool assembly, wherein the rigid guide tube is a single hollow structure including at least one sensor disposed inside the single hollow structure (…), 
	a surgical instrument configured to be received within the single hollow structure containing the at least one sensor, the surgical instrument including at least one detectable feature extending longitudinally along the surgical instrument; and 
	wherein the at least one sensor is configured and arranged to couple with the at least one detectable feature when the surgical instrument is inside the single hollow structure to determine a position of the surgical instrument within the guide tube, 
	(…)
	wherein the detectable feature includes at least one longitudinal magnetic strip and at least one radial magnetic strip, wherein the at least one longitudinal magnetic strip extends the entire length of the guide tube and the radial magnetic strip is positioned proximal to a first opening and extending the entire circumference of the guide tube.
2
The surgical robot system of claim 1, wherein the detectable feature comprises a magnetically detectable feature for generating a magnetic flux field; and wherein the sensor is a position sensor for detecting the magnetic flux field.
Claim 2 teaches: The surgical robot system of claim 1, wherein the detectable feature comprises a magnetically detectable feature for generating a magnetic flux field; and wherein the sensor is a position sensor for detecting the magnetic flux field.
3
The surgical robot system of claim 1, wherein the position sensor is a magnetic flux field sensor selected from a group consisting of a ferrite-based magnetic material, a rare-earth based magnetic material, an aluminum-nickel-cobalt based magnetic material, and mixtures thereof.
Claim 3 teaches : The surgical robot system of claim 1, wherein the position sensor is a magnetic flux field sensor selected from a group consisting of a ferrite-based magnetic material, a rare-earth based magnetic material, an aluminum-nickel-cobalt based magnetic material, and mixtures thereof.
4
The surgical robot system of claim 2, wherein the position sensor is configured and arranged to detect insertion into and movement of the surgical instrument in the guide tube by sensing the magnetically detectable feature.
Claim 4 teaches: The surgical robot system of claim 2, wherein the position sensor is configured and arranged to detect insertion into and movement of the surgical instrument in the guide tube by sensing the magnetically detectable feature.

	
5
The surgical robot system of claim 5, wherein the guide tube includes at least two position sensors.
Claim 5 teaches: The surgical robot system of claim 1, wherein the guide tube includes at least two position sensors.
6
The surgical robot system of claim 5, wherein the at least two position sensors are configured and arranged to sense a magnetic field flux from the longitudinal magnetic strip or the radial magnetic field strip or both.
Claim 6 teaches: The surgical robot system of claim 5, wherein the at least two position sensors are configured and arranged to sense a magnetic field flux from the longitudinal magnetic strip or the radial magnetic field strip or both.
7
The surgical robot system of claim 6, wherein a longitudinal position of the surgical instrument in the guide tube can be at least partially determined using a measurement of a magnetic field flux from the longitudinal magnetic strip.
Claim 7 teaches : The surgical robot system of claim 6, wherein a longitudinal position of the surgical instrument in the guide tube can be at least partially determined using a measurement of a magnetic field flux from the longitudinal magnetic strip.
	
8
The surgical robot system of claim 7, wherein a radial position of the surgical instrument in the guide tube can be at least partially determined using a measurement of a magnetic field flux from the radial magnetic strip.
Claim 8 teaches : The surgical robot system of claim 6, wherein a radial position of the surgical instrument in the guide tube can be at least partially determined using a measurement of a magnetic field flux from the radial magnetic strip.
9
The surgical robot system assembly of claim 1, wherein the detectable feature comprises an optically detectable feature; and wherein the at least one sensor comprises at least one optical sensor.
Claim 9 teaches : The surgical robot system assembly of claim 1, wherein the detectable feature comprises an optically detectable feature; and wherein the at least one sensor comprises at least one optical sensor.
10
The surgical robot system assembly of claim 9, wherein the optically detectable feature comprises a high contrast marking distributed along at least a partial longitudinal length of the guided surgical tool assembly.
Claim 10 teaches : The surgical robot system assembly of claim 9, wherein the optically detectable feature comprises a high contrast marking distributed along at least a partial longitudinal length of the guided surgical tool assembly.
11
The surgical robot system of claim 10, wherein a longitudinal position of the surgical instrument in the guide tube can be at least partially determined by optically sensing light from the high contrast marking using the at least one optical sensor.
Claim 12 teaches : The surgical robot system of claim 10, wherein a longitudinal position of the surgical instrument in the guide tube can be at least partially determined by optically sensing light from the high contrast marking using the at least one optical sensor.
12
The surgical robot system of claim 10, wherein the optically detectable feature comprises a graduated coating distributed along at least a length of the guided surgical tool assembly.
Claim 13 teaches : The surgical robot system of claim 9, wherein the optically detectable feature comprises a graduated coating distributed along at least a length of the guided surgical tool assembly.
13
The surgical robot system of claim 12, wherein the graduated coating comprises a graduated reflective coating.
Claim 14 teaches : The surgical robot system of claim 13, wherein the graduated coating comprises a graduated reflective coating.
14
The surgical robot system of claim 12, wherein the graduated coating comprises a graduated color coating.
Claim 15 teaches : The surgical robot system of claim 13, wherein the graduated coating comprises a graduated color coating.
15
A surgical robot system comprising:
	a surgical robot having a display, a housing, and an arm; 
	a guide surgical tool assembly coupled to the arm of the surgical robot, the guide surgical tool assembly comprising: 
	a tool sensor system including at least one processor and at least one data input/output interface, the data input interface including at least one sensor; 
	a rigid guide tube disposed in the guide surgical tool assembly, wherein the rigid guide tube is a single hollow structure and the at least one sensor is disposed inside the single hollow structure; and 
	a surgical instrument configured to be received within the single hollow structure containing the at least one sensor and moveable within the guide tube, the surgical instrument including at least one detectable feature extending longitudinally along the surgical instrument; 
	wherein the at least one sensor is configured and arranged to couple with the at least one detectable feature when the surgical instrument is inside the single hollow structure to determine a position of the surgical instrument within the guide tube, 
	wherein the detectable feature includes at least one longitudinal magnetic strip and at least one radial magnetic strip, wherein the at least one longitudinal magnetic strip extends the entire length of the guide tube and the radial magnetic strip is positioned proximal to a first opening and extending the entire circumference of the guide tube.
Claim 20 teaches : A surgical robot system comprising: 
	a surgical robot having a display, a housing, and an arm; 
	a guide surgical tool assembly coupled to the arm of the surgical robot, the guide surgical tool assembly comprising: 
	a tool sensor system including at least one processor and at least one data input/output interface, the data input interface including at least one sensor; 
	a rigid guide tube disposed in the guide surgical tool assembly, wherein the rigid guide tube is a single hollow structure and the at least one sensor is disposed inside the single hollow structure(…),
	a surgical instrument configured to be received within the single hollow structure containing the at least one sensor and moveable within the guide tube, the surgical instrument including at least one detectable feature extending longitudinally along the surgical instrument;
	wherein the at least one sensor is configured and arranged to couple with the at least one detectable feature when the surgical instrument is inside the single hollow structure to determine a position of the surgical instrument within the guide tube,
	(…)
	wherein the detectable feature includes at least one longitudinal magnetic strip and at least one radial magnetic strip, wherein the at least one longitudinal magnetic strip extends the entire length of the guide tube and the radial magnetic strip is positioned proximal to a first opening and extending the entire circumference of the guide tube.
16
A surgical robot system of claim 15, wherein the guide tube comprises a distal guide tube end and a proximal guide tube end; and the surgical instrument includes a distal end and a proximal end; and wherein the sensor comprises at least one sensor pad; and wherein the guided surgical tool assembly further comprises: a guide stop coupled to the proximal end of the surgical instrument; and a plunger mechanism including a compressible spring mechanism coupled to the distal end of the guide tube and a wiper configured and arranged to be sensed by the at least one sensor pad; and wherein the at least one processor is configured and arranged to detect the at least one surgical instrument when at least partially inserted or moved in the guide tube.
Claim 21 teaches : A surgical robot system of claim 20, wherein the guide tube comprises a distal guide tube end and a proximal guide tube end; and the surgical instrument includes a distal end and a proximal end; and wherein the sensor comprises at least one sensor pad; and wherein the guided surgical tool assembly further comprises: a guide stop coupled to the proximal end of the surgical instrument; and a plunger mechanism including a compressible spring mechanism coupled to the distal end of the guide tube and a wiper configured and arranged to be sensed by the at least one sensor pad; and wherein the at least one processor is configured and arranged to detect the at least one surgical instrument when at least partially inserted or moved in the guide tube.
17
The surgical robot system of claim 15, wherein the detectable feature comprises a magnetically detectable feature configured to generate a magnetic flux field; and wherein the sensor is a position sensor for detecting the magnetic flux field; and wherein the position sensor is configured and arranged to detect insertion into and movement of the surgical instrument in the guide tube by sensing the magnetically detectable feature.
Claim 22 teaches : The surgical robot system of claim 20, wherein the detectable feature comprises a magnetically detectable feature configured to generate a magnetic flux field; and wherein the sensor is a position sensor for detecting the magnetic flux field; and wherein the position sensor is configured and arranged to detect insertion into and movement of the surgical instrument in the guide tube by sensing the magnetically detectable feature.
18
The surgical robot system of claim 15, wherein the detectable feature comprises an optically detectable feature; and wherein the at least one sensor comprises at least one optical sensor; and wherein the optically detectable feature comprises a high contrast marking distributed along length of the guided surgical tool assembly.
Claim 23 teaches : The surgical robot system of claim 20, wherein the detectable feature comprises an optically detectable feature; and wherein the at least one sensor comprises at least one optical sensor; and wherein the optically detectable feature comprises a high contrast marking distributed along length of the guided surgical tool assembly.
19
A surgical robot system of claim 15, wherein the surgical instrument includes at least one tracking sensor.
Claim 25 teaches : A surgical robot system of claim 20, wherein the surgical instrument includes at least one tracking sensor.
20
A medical robot system, comprising:
	a robot comprising a display, a housing, and an arm, the robot configured for controlled movement and positioning; 
	an effectuator element coupled to the arm; 
	a motor assembly coupled to the robot, the motor assembly being configured to move the effectuator element along one or more of an x-axis, a y- axis, and a z-axis such that movement of the effectuator element along one of the x-, y-, or z-axes occurs independently of movement of the effectuator element along the other axes of the x-, y-, and z-axes, wherein the x-axis is perpendicular to the y- and z-axes, the y-axis is perpendicular to the x- and z-axes, and the z-axis is perpendicular to the x- and y axes; 
	a tool sensor system including at least one processor and at least one data input/output interface, the data input interface including at least one sensor; 
	a guide tube disposed in the effectuator element, wherein the guide tube is a single hollow structure including the at least one sensor disposed inside the single hollow structure, wherein the guide tube is configured to removably receive one of a plurality of surgical instruments associated with spinal surgery; and 
	a surgical instrument configured to be received within the single hollow structure containing the at least one sensor and moveable within the guide tube, the surgical instrument including at least one detectable feature extending longitudinally along the surgical instrument; 
	wherein the at least one sensor is configured and arranged to couple with the at least one detectable feature when the surgical instrument is inside the single hollow structure to determine a position of the surgical instrument within the guide tube; and wherein the at least one processor is configured and arranged to detect when the surgical instrument is inside the single hollow structure, 	wherein the detectable feature includes at least one longitudinal magnetic strip and at least one radial magnetic strip, wherein the at least one longitudinal magnetic strip extends the entire length of the guide tube and the radial magnetic strip is positioned proximal to a first opening and extending the entire circumference of the guide tube.
Claim 26 teaches : A medical robot system, comprising: 
	a robot comprising a display, a housing, and an arm, the robot configured for controlled movement and positioning; 
	an effectuator element coupled to the arm; 
	a motor assembly coupled to the robot, the motor assembly being configured to move the effectuator element along one or more of an x-axis, a y- axis, and a z-axis such that movement of the effectuator element along one of the x-, y-, or z-axes occurs independently of movement of the effectuator element along the other axes of the x-, y-, and z-axes, wherein the x-axis is perpendicular to the y- and z-axes, the y-axis is perpendicular to the x- and z-axes, and the z-axis is perpendicular to the x- and y axes; 
	a tool sensor system including at least one processor and at least one data input/output interface, the data input interface including at least one sensor; 
	a guide tube disposed in the effectuator element, wherein the guide tube is a single hollow structure including the at least one sensor disposed inside the single hollow structure, wherein the guide tube is configured to removably receive one of a plurality of surgical instruments associated with spinal surgery; and 
	a surgical instrument configured to be received within the single hollow structure containing the at least one sensor and moveable within the guide tube, the surgical instrument including at least one detectable feature extending longitudinally along the surgical instrument; 
	wherein the at least one sensor is configured and arranged to couple with the at least one detectable feature when the surgical instrument is inside the single hollow structure to determine a position of the surgical instrument within the guide tube; and wherein the at least one processor is configured and arranged to detect when the surgical instrument is inside the single hollow structure, 
	(…)
	wherein the detectable feature includes at least one longitudinal magnetic strip and at least one radial magnetic strip, wherein the at least one longitudinal magnetic strip extends the entire length of the guide tube and the radial magnetic strip is positioned proximal to a first opening and extending the entire circumference of the guide tube.



Allowable Subject Matter
The claims are allowable over the prior art if the applicant decides to file a terminal disclaimer in order to overcome the double patenting rejection. 

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, Taylor et al., (US20170156805A1) in view of Hunter (US20040152972A1) and in further view Glowa et al., (US5492527A) are the closest prior art of record. While Taylor teaches: A surgical robot system (Fig. 1A-1B; specifically that a surgical robot system is illustrated) comprising: 
a guided surgical tool assembly (Fig. 1B; specifically element 10 which is seen as the guide surgical tool assembly) coupled to a robotic arm (Fig. 1B; specifically that 10 is connected to 12), the guided surgical tool assembly comprising: 
a rigid guide tube disposed in the guided surgical tool assembly (Fig. 1b; specifically element 14 and element 16 which is seen as a guide tube for an instrument), wherein the rigid guide tube is a single hollow structure including at least one sensor disposed inside the single hollow structure (Fig. 1B and element 42 which is within element 14 where this is positioned in the tool holder which is seen as part of the rigid guide tube and [0020]; specifically where the sensor is provided to detect the surgical tool being docked in the tool holder 14); 
a surgical instrument configured to be received within the single hollow structure containing the at least one sensor ([0020]; specifically the tool goes into the tool holder 14), the surgical instrument including at least one detectable feature extending longitudinally along the surgical instrument ([0020] and Fig. 1B and element 44; specifically where the tool is being detected by the sensor so the tool itself is detectable and therefore the tool body which is longitudinal is a detectable feature and [0026] and [0029]; specifically the sensor in the surgical tool 44 which can be located in other configurations); and 
wherein the at least one sensor is configured and arranged to couple with the at least one detectable feature when the surgical instrument is inside the single hollow structure to determine a position of the surgical instrument within the guide tube (Fig. 1a-b; specifically the tool element 16 and the detectable feature is sensor 42 [0020] and [0026]; specifically that the tool is sensed when it is in the holder and thus the surgical instrument is detectable giving it a detectable feature and Fig. 1a; specifically the processor 32 and where the depth of the surgical instrument is determined by the detectable feature because the processor is able to see if the tool is in the holder or not and if it is in the holder this is a depth and element 44 and [0041]; specifically the proximity sensor can be used to sense the distance of the tool from the position in the tool holder meaning this would be a depth), Taylor does not teach explicitly, that there is a display in the system.
While Hunter teaches: a display (Figure 1; specifically the display which is connected to all the devices seen at 10), Hunter does not teach wherein the detectable feature includes at least one longitudinal magnetic strip and at least one radial magnetic strip.
While Glowa teaches wherein the detectable feature includes at least one longitudinal magnetic strip and at least one radial magnetic strip (Column 8; lines 20-37; specifically the different indicators that are annular around the hub and that they are spaced longitudinally along the surface and that they can be magnetic strips) , Glowa does not disclose wherein the at least one longitudinal magnetic strip extends the entire length of the guide tube and the radial magnetic strip is positioned proximal to a first opening and extending the entire circumference of the guide tube.
Taylor, Hunter, or Glowa taken individually or as a whole in combination with other prior art made of record and in combination with other limitations do not teach wherein the at least one longitudinal magnetic strip extends the entire length of the guide tube and the radial magnetic strip is positioned proximal to a first opening and extending the entire circumference of the guide tube. Furthermore, it would not be obvious to modify the combination of Taylor, Hunter, and Glowa with such features. Taylor as modified by Hunter and Glowa relies on a sensor that may be positioned in the tool holder to detect whether or not a tool is engaged within the tool holder, and to detect the magnetic strip that would indicate a code, such as and identifying code. However Glowa fails to teach the one longitudinal magnetic strip extending the entire length of the guide tube and instead teaches several annular magnetic strips that may together extend longitudinally along the surface. Since the magnetic strips comprise code that includes information such as identifiers, it would not make sense to modify the magnetic strip to extend across the entire length of the guide tube and require the sensors to read the whole length of the magnetic strip.
Regarding claims 15 and 20, the claims include limitations similar to claim 1 and are indicated as allowable subject matter for substantially the same reasons.

Claims 2-4, 5-8, 12-14, 16, and 17  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure are listed below. 
Stenzel et al., (US20140100445A1) teaches catheter with a steerable sheath that comprises tubular shaft with a magnetic marker that is disposed circumferentially around the shaft at one or more locations.
Dunning et al., (US9192439B2) teaches a surgical instrument that is robotic and has an instrument through a rigid tubing portion. 
	Bodduluri et al., (US20070078473A1) teaches a robotic system with a rigid guide tube that includes a sensor that is configured to detect features of the surgical instrument.
	Hamel et al., (US20110295240A1) teaches a catheter device with a guide tube that includes sensors. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y FANG whose telephone number is (571)272-0952. The examiner can normally be reached Mon - Friday 9:30 am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL YIMING FANG/Examiner, Art Unit 3793                                                                                                                                                                                                        
/SEAN D MATTSON/Primary Examiner, Art Unit 3793